--------------------------------------------------------------------------------

 

 



 
NEW RIVER PHARMACEUTICALS INC.


(a Virginia corporation)
 
 
3.50% Convertible Subordinated Notes due 2013




 
 
PURCHASE AGREEMENT
 


Dated: July 19, 2006



 




--------------------------------------------------------------------------------


 
NEW RIVER PHARMACEUTICALS INC.


(a Virginia corporation)


$125,000,000
3.50% Convertible Subordinated Notes due 2013


PURCHASE AGREEMENT


July 19, 2006


MERRILL LYNCH & CO.
Merrill Lynch, Pierce, Fenner & Smith
Incorporated
W.R. Hambrecht + Co., LLC


c/o
Merrill Lynch, Pierce, Fenner & Smith

Incorporated

 
4 World Financial Center

 
New York, New York 10080



Ladies and Gentlemen:


New River Pharmaceuticals Inc., a Virginia corporation (the “Company”), confirms
its agreement with Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”) and W.R. Hambrecht + Co., LLC (together with
Merrill Lynch, the “Initial Purchasers”), for whom Merrill Lynch is acting as
representative, with respect to (i) the issue and sale by the Company and the
purchase by the Initial Purchasers, acting severally and not jointly, of the
respective principal amounts set forth in Schedule A hereto of $125,000,000
aggregate principal amount of the Company’s Convertible Subordinated Notes due
2013 (the “Initial Securities”) and (ii) the grant by the Company to the Initial
Purchasers of the option described in Section 2(b) hereof to purchase all or any
part of an additional $18,750,000 aggregate principal amount of the Company’s
Convertible Subordinated Notes due 2013 (the “Option Securities” and together
with the Initial Securities, the “Securities”). The Securities are to be issued
pursuant to an indenture to be dated as of July 25, 2006 (the “Indenture”)
between the Company and The Wilmington Trust Company, as trustee (the
“Trustee”). The Securities issued in book-entry form will be issued to Cede &
Co. as nominee of The Depository Trust Company (“DTC”).


The Securities are convertible, subject to certain conditions as described in
the Final Offering Memorandum (as defined below), prior to maturity (unless
previously redeemed or otherwise purchased) into shares of common stock, par
value $0.001 per share, of the Company (the “Common Stock”) in accordance with
the terms of the Securities and the Indenture.


The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and agrees
that the Initial Purchasers may resell, subject to the conditions set forth
herein, all or a portion of the Securities to purchasers (“Subsequent
Purchasers”) at any time after this Agreement has been executed and delivered.
The Securities are to be offered and sold through the Initial Purchasers without
being registered under the Securities Act of 1933, as amended (the “1933 Act”),
in reliance upon exemptions therefrom. Pursuant to the terms of the Securities
and the Indenture, investors that acquire Securities may only resell or
otherwise transfer such Securities if such Securities are hereafter registered
under the 1933 Act or if an exemption from the registration requirements of the
1933 Act is available (including the exemption afforded by Rule 144A (“Rule
144A”) of the rules and regulations promulgated under the 1933 Act by the
Securities and Exchange Commission (the “Commission”)). On or prior to the
Initial Closing Time (as defined below), the Company will enter into a
registration rights agreement with Merrill Lynch (the “Registration Rights
Agreement”), pursuant to which, subject to the conditions set forth therein, the
Company will be required to file and use its commercially reasonable efforts to
have declared effective a registration statement (the “Registration Statement”)
under the 1933 Act to register resales of the Securities and the shares of
Common Stock issuable upon conversion thereof.


--------------------------------------------------------------------------------



The Company has (a) prepared and delivered to each Initial Purchaser copies of
(i) a preliminary offering memorandum dated July 18, 2006 and (ii) a pricing
term sheet dated July 19, 2006, attached hereto as Schedule B, which includes
the pricing terms and other information with respect to the Securities and other
matters not included in the Preliminary Offering Memorandum, as defined below
(the “Pricing Term Sheet”) and (b) has prepared and will deliver to each Initial
Purchaser, as promptly as possible prior to the Initial Closing Time, copies of
a final offering memorandum dated July 19, 2006 (the “Final Offering
Memorandum”), each for use by such Initial Purchaser in connection with its
solicitation of purchases of, or offering of, the Securities. “Offering
Memorandum” means, with respect to any date or time referred to in this
Agreement, the most recent offering memorandum (whether the Preliminary Offering
Memorandum or the Final Offering Memorandum, or any amendment or supplement to
either such document), including exhibits thereto, if any, and any documents
incorporated therein by reference, which has been prepared and delivered by the
Company to the Initial Purchasers in connection with their solicitation of
purchases of, or offering of, the Securities.


All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Offering
Memorandum (or other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information which
are incorporated by reference in the Offering Memorandum; and all references in
this Agreement to amendments or supplements to the Offering Memorandum shall be
deemed to mean and include the filing of any document under the Securities
Exchange Act of 1934, as amended (the “1934 Act”) which is incorporated by
reference in the Offering Memorandum.


The preliminary offering memorandum dated July 18, 2006, as amended and
supplemented immediately prior to the Applicable Time (as defined below),
including any documents filed under the 1934 Act prior to the Applicable Time
and incorporated by reference therein, is referred to herein as the “Preliminary
Offering Memorandum,” and the Preliminary Offering Memorandum together with the
Pricing Term Sheet are collectively referred to herein as the “Disclosure
Package.” “Applicable Time” means 7:00 A.M. (Eastern Time) on July 20, 2006 or
such other time as agreed by the Company and Merrill Lynch.


SECTION 1.    Representations and Warranties by the Company.


(a)    Representations and Warranties. The Company represents and warrants to
each Initial Purchaser as of the Applicable Time and as of Closing Time referred
to in Section 2(c) hereof, and agrees with each Initial Purchaser, as follows:


(i)    Disclosure Package and Final Offering Memorandum. As of the Applicable
Time, neither (x) the Disclosure Package nor (y) any individual Supplemental
Offering Materials (as defined below), when considered together with the
Disclosure Package, and at the Closing Time, neither the Disclosure Package, the
Final Offering Memorandum, nor any individual Supplemental Offering Document (as
defined below), when considered together with the Disclosure Package, will
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

2

--------------------------------------------------------------------------------



“Supplemental Offering Materials” means any “written communication” (within the
meaning of the 1933 Act Regulations (as defined below)) prepared by or on behalf
of the Company, or used or referred to by the Company, that constitutes an offer
to sell or a solicitation of an offer to buy the Securities other than the
Offering Memorandum or amendments or supplements thereto (including the Pricing
Term Sheet), including, without limitation, any road show relating to the
Securities that constitutes such a written communication.


As of its issue date and as of the Closing Time, the Final Offering Memorandum
will not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.


The representation and warranties in this subsection shall not apply to
statements in or omissions from the Disclosure Package or the Final Offering
Memorandum made in reliance upon and in conformity with written information
furnished to the Company by any Initial Purchaser through Merrill Lynch
expressly for use therein. The Company has not distributed, and the Company will
not distribute, prior to the later of the Closing Time and the completion of the
Initial Purchasers’ distribution of the Securities, which shall be deemed to be
no later than the Closing Time unless the Company otherwise receives notice from
Merrill Lynch, any offering material in connection with the offering and sale of
the Securities other than the Preliminary Offering Memorandum, the Final
Offering Memorandum and the Disclosure Package.


(ii)    Incorporated Documents. The Offering Memorandum as delivered from time
to time shall incorporate by reference the most recent Annual Report of the
Company on Form 10-K filed with the Commission and each Quarterly Report of the
Company on Form 10-Q and each Current Report of the Company on Form 8-K filed
with the Commission since the end of the fiscal year to which such Annual Report
relates. The documents incorporated or deemed to be incorporated by reference in
the Offering Memorandum at the time they were or hereafter are filed with the
Commission complied and will comply in all material respects with the
requirements of the 1934 Act and the rules and regulations of the Commission
thereunder (the “1934 Act Regulations”), and, when read together with the other
information in the Disclosure Package at the Applicable Time, and the Disclosure
Package and the Final Offering Memorandum at the Closing Time, did not and will
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading.


(iii)    Independent Accountants. The accountants who certified the financial
statements and supporting schedules included in the Disclosure Package and the
Final Offering Memorandum are independent public accountants with respect to the
Company and its subsidiary within the meaning of the 1933 Act and the rules and
regulations thereunder (the “1933 Act Regulations”).


(iv)    Financial Statements. The financial statements, together with the
related schedules and notes, included in the Disclosure Package and the Final
Offering Memorandum, present fairly the financial position of the Company and
its subsidiary at the dates indicated and the statement of operations,
shareholders’ equity and cash flows of the Company and its subsidiary for the
periods specified, except as noted in the notes thereto; said financial
statements have been prepared in conformity with generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods
involved. The supporting schedules, if any, included in the Disclosure Package
and the Final Offering Memorandum, present fairly in accordance with GAAP the
information required to be stated therein. The selected financial data and the
summary financial information included in the Disclosure Package and the Final
Offering Memorandum present fairly the information shown therein and have been
compiled on a basis consistent with that of the audited financial statements
included in the Disclosure Package and the Final Offering Memorandum.

3

--------------------------------------------------------------------------------



(v)    No Material Adverse Change in Business. Since the respective dates as of
which information is given in the Disclosure Package and the Final Offering
Memorandum, except as otherwise stated therein, (A) there has been no material
adverse change in the condition, financial or otherwise, or in the earnings,
business affairs or business prospects of the Company and its subsidiary
considered as one enterprise, whether or not arising in the ordinary course of
business (a “Material Adverse Effect”), (B) there have been no transactions
entered into by the Company or its subsidiary, other than those in the ordinary
course of business, which are material with respect to the Company and its
subsidiary considered as one enterprise, and (C) there has been no dividend or
distribution of any kind declared, paid or made by the Company on any class of
its capital stock.


(vi)    Good Standing of the Company. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the
Commonwealth of Virginia and has corporate power and authority to own, lease and
operate its properties and to conduct its business as described in the
Disclosure Package and the Final Offering Memorandum and to enter into and
perform its obligations under this Agreement; and the Company is duly qualified
as a foreign corporation to transact business and is in good standing in each
other jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except where
the failure so to qualify or to be in good standing would not result in a
Material Adverse Effect.


(vii)   Good Standing of the Company’s Subsidiary. Lotus Biochemical (Bermuda)
Ltd., a Bermuda corporation and the Company’s only subsidiary, has been duly
organized and is validly existing as a corporation in good standing under the
laws of Bermuda, has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Disclosure Package
and the Final Offering Memorandum and is duly qualified as a foreign corporation
to transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect; except as
otherwise disclosed in the Disclosure Package and the Final Offering Memorandum,
all of the issued and outstanding capital stock of Lotus Biochemical (Bermuda)
Ltd. has been duly authorized and validly issued, is fully paid and
non-assessable and is owned by the Company directly, free and clear of any
security interest, mortgage, pledge, lien, encumbrance, claim or equity; none of
the outstanding shares of capital stock of Lotus Biochemical (Bermuda) Ltd. was
issued in violation of any preemptive or similar rights of any securityholder of
Lotus Biochemical (Bermuda) Ltd.

4

--------------------------------------------------------------------------------



(viii)   Capitalization and Other Capital Stock Matters. The total shareholders’
equity of the Company is as set forth in the Disclosure Package and the Final
Offering Memorandum in the column entitled “Actual” under the caption
“Capitalization” as of the respective dates set forth therein, and the actual,
authorized, issued and outstanding number of shares of Common Stock of the
Company is as set forth in the section entitled “Description of Capital Stock”
in the Final Offering Memorandum as of the date set forth therein, and there
have been no changes to such amounts (except for subsequent issuances, if any,
pursuant to this Agreement, pursuant to reservations, agreements, employee
benefit plans referred to in the Disclosure Package and the Final Offering
Memorandum or pursuant to the exercise of convertible securities or options
referred to in the Disclosure Package and the Final Offering Memorandum). The
Common Stock conforms in all material respects to the description thereof set
forth in the Disclosure Package and the Final Offering Memorandum. All of the
outstanding shares of Common Stock have been duly authorized and validly issued,
are fully paid and nonassessable and have been issued in compliance with federal
and state securities laws. Upon issuance and delivery of the Securities in
accordance with this Agreement and the Indenture, the Securities will be
convertible at the option of the holder thereof into shares of Common Stock in
accordance with the terms of the Securities and the Indenture; the shares of
Common Stock issuable upon conversion of the Securities have been duly
authorized and reserved for issuance upon such conversion by all necessary
corporate action and such shares, when issued upon such conversion in accordance
with the terms of the Securities, will be validly issued and will be fully paid
and non-assessable; no holder of such shares will be subject to personal
liability by reason of being such a holder; and the issuance of such shares upon
such conversion will not be subject to the preemptive or other similar rights of
any securityholder of the Company. None of the outstanding shares of Common
Stock were issued in violation of any preemptive rights, rights of first refusal
or other similar rights to subscribe for or purchase securities of the Company.
There are no authorized or outstanding options, warrants, preemptive rights,
rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or exchangeable or exercisable for, any capital
stock of the Company or its subsidiary other than those accurately described in
the Disclosure Package and the Final Offering Memorandum. The description of the
Company’s stock option, stock bonus and other stock plans or arrangements, and
the options or other rights granted thereunder, set forth or incorporated by
reference in the Disclosure Package and the Final Offering Memorandum,
accurately and fairly describes such plans, arrangements, options and rights in
all material respects.


(ix)   Stock Exchange Listing. The Common Stock is registered pursuant to
Section 12(g) of the 1934 Act and is listed on the Nasdaq National Market (the
“NASDAQ”), and the Company has taken no action designed to, or likely to have
the effect of, terminating the registration of the Common Stock under the 1934
Act or delisting the Common Stock from the NASDAQ, nor has the Company received
any notification that the Commission or the NASDAQ is contemplating terminating
such registration or listing.


(x)    Corporate Power. The Company has full right, power and authority to
execute and deliver this Agreement, the Securities, the Indenture, the
Registration Rights Agreement, the OTC Convertible Note Hedge, the OTC Warrant
Transaction and the Forward Stock Purchase Transaction (collectively, the
“Transaction Documents”) and to perform its obligations hereunder and
thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery of each of the Transaction Documents and
the consummation of the transactions contemplated thereby has been duly and
validly taken.


(xi)   Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.


(xii)   Authorization of the Indenture. The Indenture has been duly authorized
by the Company and, when executed and delivered by the Company and the Trustee,
will constitute a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency (including, without limitation,
all laws relating to fraudulent transfers), reorganization, moratorium or other
similar laws relating to or affecting enforcement of creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law).

5

--------------------------------------------------------------------------------



(xiii)   Authorization of the Registration Rights Agreement. The Registration
Rights Agreement has been duly authorized by the Company and, at the Initial
Closing Time, will be duly executed and delivered by, and will constitute a
valid and binding agreement of, the Company, enforceable in accordance with its
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or other similar laws relating to or
affecting enforcement of creditors’ rights generally, by general principles of
equity (regardless of whether enforcement is considered in a proceeding in
equity or at law) and, as to rights of indemnification, by principles of public
policy.


(xiv)   Authorization of the Securities. The Securities have been duly
authorized and, at Closing Time, will have been duly executed by the Company
and, when authenticated, issued and delivered in the manner provided for in the
Indenture and delivered against payment of the purchase price therefor as
provided in this Agreement, will constitute valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers) reorganization,
moratorium or other similar laws affecting enforcement of creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is considered in a proceeding in equity or at law), and will be in the form
contemplated by, and entitled to the benefits of, the Indenture.


(xv)   Description of Transaction Documents. The description of the Transaction
Documents and the rights, preferences and privileges of the capital stock of the
Company, including the shares of Common Stock issuable upon conversion of the
Securities, contained in the Disclosure Package and the Final Offering
Memorandum, are accurate in all material respects.


(xvi)   Absence of Defaults and Conflicts. Neither the Company nor its
subsidiary is in violation of its charter or by-laws or in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument to which the Company or
its subsidiary is a party or by which or any of them may be bound, or to which
any of the property or assets of the Company or its subsidiary is subject
(collectively, “Agreements and Instruments”) except for such defaults that would
not result in a Material Adverse Effect; and the execution, delivery and
performance of the Transaction Documents and any other agreement or instrument
entered into or issued or to be entered into or issued by the Company in
connection with the transactions contemplated hereby or thereby or in the
Disclosure Package and the Final Offering Memorandum and the consummation of the
transactions contemplated herein and in the Disclosure Package and the Final
Offering Memorandum (including the issuance and sale of the Securities and the
use of the proceeds from the sale of the Securities as described in the
Disclosure Package and the Final Offering Memorandum under the caption “Use of
Proceeds”) and compliance by the Company with its obligations hereunder do not
and will not, whether with or without the giving of notice or passage of time or
both, conflict with or constitute a breach of, or default or Repayment Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or its
subsidiary pursuant to, the Agreements and Instruments except for such
conflicts, breaches or defaults or Repayment Events or liens, charges or
encumbrances that, singly or in the aggregate, would not result in a Material
Adverse Effect, nor will such action result in any violation of the provisions
of the charter or by-laws of the Company or its subsidiary or any applicable
law, statute, rule, regulation, judgment, order, writ or decree of any
government, government instrumentality or court, domestic or foreign, having
jurisdiction over the Company or its subsidiary or any of their assets,
properties or operations. As used herein, a “Repayment Event” means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or its subsidiary.

6

--------------------------------------------------------------------------------



(xvii)   Absence of Labor Dispute. No labor dispute with the employees of the
Company or its subsidiary exists or, to the knowledge of the Company, is
imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or its subsidiary’s principal
suppliers, manufacturers, customers or contractors, which, in either case, would
result in a Material Adverse Effect.


(xviii)   Absence of Proceedings. There is no action, suit, proceeding, inquiry
or investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Company,
threatened, against or affecting the Company or its subsidiary which might
result in a Material Adverse Effect, or which might materially and adversely
affect the properties or assets of the Company or its subsidiary or the
consummation of the transactions contemplated by this Agreement or the
performance by the Company of its obligations hereunder. The aggregate of all
pending legal or governmental proceedings to which the Company or its subsidiary
is a party or of which any of their respective property or assets is the subject
which are not described in the Disclosure Package and the Final Offering
Memorandum, including ordinary routine litigation incidental to the business,
could not reasonably be expected to result in a Material Adverse Effect.


(xix)    Absence of Manipulation. Neither the Company nor any affiliate, as such
term is defined in Rule 501(b) under the 1933 Act (“Affiliate”), of the Company
has taken, nor will the Company or any Affiliate of the Company take, directly
or indirectly, any action which is designed to or which has constituted or which
would be expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.


(xx)    Possession of Intellectual Property. The Company and its subsidiary own
or possess adequate patents, patent rights, licenses, inventions, copyrights,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks, trade names or other intellectual property (collectively,
“Intellectual Property”) related to the business now operated by them, and
neither the Company nor its subsidiary has received any notice or is otherwise
aware of any infringement of or conflict with asserted rights of others with
respect to any Intellectual Property or of any facts or circumstances which
would render any Intellectual Property invalid or inadequate to protect the
interest of the Company or its subsidiary therein, and which infringement or
conflict (if the subject of any unfavorable decision, ruling or finding) or
invalidity or inadequacy, singly or in the aggregate, would result in a Material
Adverse Effect.


(xxi)    Absence of Further Requirements. Subject to compliance by the Initial
Purchasers with the representations and warranties of the Initial Purchasers and
the procedures set forth in Section 6 hereof, no filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required for the
performance by the Company of its obligations hereunder, in connection with the
offering, issuance or sale of the Securities hereunder or the consummation of
the transactions contemplated by the Transaction Documents or for the due
execution, delivery or performance of the Transaction Documents by the Company,
except (A) such as have been already obtained or will be made on or prior to the
Initial Closing Time and (B) as may be required under the securities or blue sky
laws of the various states in which the Securities will be offered or sold and
the 1933 Act with respect to the registration of the resale of the Securities
under the 1933 Act pursuant to the Registration Rights Agreement.

7

--------------------------------------------------------------------------------



(xxii)    Possession of Licenses and Permits. The Company and its subsidiary
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business now operated by them, except where the failure so to possess would not,
singly or in the aggregate, result in a Material Adverse Effect; the Company and
its subsidiary are in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply would not, singly
or in the aggregate, result in a Material Adverse Effect; all of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, singly or in the aggregate,
result in a Material Adverse Effect; and neither the Company nor its subsidiary
has received any notice of proceedings relating to the revocation or
modification of any such Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a Material Adverse Effect.


(xxiii)   Title to Property. The Company and its subsidiary have good and
marketable title to all real property owned by the Company and its subsidiary
and good title to all other properties owned by them, in each case, free and
clear of all mortgages, pledges, liens, security interests, claims, restrictions
or encumbrances of any kind except such as (a) are described in the Disclosure
Package and the Final Offering Memorandum or (b) do not, singly or in the
aggregate, materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or its
subsidiary; and all of the leases and subleases material to the business of the
Company and its subsidiary, considered as one enterprise, and under which the
Company or its subsidiary holds properties described in the Disclosure Package
and the Final Offering Memorandum, are in full force and effect, and neither the
Company nor its subsidiary has any notice of any material claim of any sort that
has been asserted by anyone adverse to the rights of the Company or its
subsidiary under any of the leases or subleases mentioned above, or affecting or
questioning the rights of the Company or its subsidiary thereof to the continued
possession of the leased or subleased premises under any such lease or sublease.


(xxiv)   Environmental Laws. Except as described in the Disclosure Package and
the Final Offering Memorandum and except such matters as would not, singly or in
the aggregate, result in a Material Adverse Effect, (A) neither the Company nor
its subsidiary is in violation of any federal, state, local or foreign statute,
law, rule, regulation, ordinance, code, policy or rule of common law or any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products,
asbestos-containing materials or mold (collectively, “Hazardous Materials”) or
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”), (B) the Company and its subsidiary have all permits, authorizations and
approvals required under any applicable Environmental Laws and are each in
compliance with their requirements, (C) there are no pending or, to the
Company’s knowledge, threatened administrative, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of noncompliance or
violation, investigation or proceedings relating to any Environmental Law
against the Company or its subsidiary and (D) there are no events or
circumstances that would reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or proceeding by any private
party or governmental body or agency, against or affecting the Company or its
subsidiary relating to Hazardous Materials or Environmental Laws.

8

--------------------------------------------------------------------------------



(xxv)    Accounting Controls and Disclosure Controls. The Company and its
subsidiary considered as one enterprise maintain a system of internal accounting
controls sufficient to provide reasonable assurances that (A) transactions are
executed in accordance with management’s general or specific authorization; (B)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; and (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as described in the Disclosure
Package or Final Offering Memorandum, since the end of the Company’s most recent
audited fiscal year, there has been (1) no material weakness in the Company’s
internal control over financial reporting (as defined in Rules 13a-15 and 15d-15
under the 1934 Act Regulations) (whether or not remediated) and (2) no change in
the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting. The Company and its subsidiary employ
disclosure controls and procedures (as defined in Rules 13a-15 and 15d-15 under
the 1934 Act Regulations) that are designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
1934 Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms, and is accumulated and
communicated to the Company’s management, including its principal executive
officer or officers and principal financial officer or officers, as appropriate,
to allow timely decisions regarding disclosure.


(xxvi)   Compliance with the Sarbanes-Oxley Act. There is and has been no
failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications.


(xxvii)   Payment of Taxes. All United States federal income tax returns of the
Company and its subsidiary required by law to be filed have been filed and all
taxes shown by such returns or otherwise assessed, which are due and payable,
have been paid, except assessments against which appeals have been or will be
promptly taken and as to which adequate reserves have been provided. For the
United States federal income tax returns of the Company through the fiscal year
ended January 1, 2006, no assessment in connection therewith has been made
against the Company. The Company and its subsidiary have filed all other tax
returns that are required to have been filed by them pursuant to applicable
foreign, state, local or other law except insofar as the failure to file such
returns would not result in a Material Adverse Effect, and has paid all taxes
due pursuant to such returns or pursuant to any assessment received by the
Company and its subsidiary, except for such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided.
The charges, accruals and reserves on the books of the Company in respect of any
income and corporation tax liability for any years not finally determined are
adequate (in accordance with GAAP) to meet any assessments or re-assessments for
additional income tax for any years not finally determined, except to the extent
of any inadequacy that would not result in a Material Adverse Effect.

9

--------------------------------------------------------------------------------



(xxviii)   Insurance. The Company and its subsidiary carry or are entitled to
the benefits of insurance in such amounts and covering such risks as is
generally maintained by companies of similar size engaged in the same or similar
business, and all such insurance is in full force and effect. The Company has no
reason to believe that it or its subsidiary will not be able (A) to renew its
existing insurance coverage as and when such policies expire or (B) to obtain
comparable coverage from similar institutions as may be necessary or appropriate
to conduct its business as now conducted and at a cost that would not result in
a Material Adverse Change. Neither of the Company nor its subsidiary has been
denied any insurance coverage which it has sought or for which it has applied.


(xxix)    Statistical and Market-Related Data. Any statistical and
market-related data included in the Disclosure Package and the Final Offering
Memorandum are based on or derived from sources that the Company believes to be
reliable and accurate, and the Company has obtained the written consent to the
use of such data from such sources to the extent such written consent is
required.


(xxx)    Investment Company Act. The Company is not required, and after giving
effect to the issuance and sale of the offered Securities and the application of
the net proceeds therefrom as described in the Disclosure Package and the Final
Offering Memorandum under “Use of Proceeds,” will not be required, to register
as an “investment company” under the Investment Company Act of 1940, as amended
(the “1940 Act”).


(xxxi)    Registration Rights. There are no persons with registration rights or
other similar rights to have any securities registered by the Company under the
1933 Act, other than with respect to the registration of the resale of the
Securities under the 1933 Act pursuant to the Registration Rights Agreement.


(xxxii)   Similar Offerings. Neither the Company nor any of its Affiliates has,
directly or indirectly (other than through the Initial Purchasers, as to whom
the Company makes no representation), solicited any offer to buy, sold or
offered to sell or otherwise negotiated in respect of, or will solicit any offer
to buy, sell or offer to sell or otherwise negotiate in respect of, in the
United States or to any United States citizen or resident, any security which is
or would be integrated with the sale of the Securities in a manner that would
require the offered Securities to be registered under the 1933 Act.


(xxxiii)   Rule 144A Eligibility. The Securities are eligible for resale
pursuant to Rule 144A and will not be, at Closing Time, of the same class as
securities listed on a national securities exchange registered under Section 6
of the 1934 Act, or quoted in a U.S. automated interdealer quotation system.


(xxxiv)   No General Solicitation. None of the Company, its Affiliates or any
person acting on its or any of their behalf (other than the Initial Purchasers,
as to whom the Company makes no representation) has engaged or will engage, in
connection with the offering of the offered Securities, in any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
1933 Act.

10

--------------------------------------------------------------------------------



(xxxv)   No Registration Required. Subject to compliance by the Initial
Purchasers with the representations and warranties of the Initial Purchasers and
the procedures set forth in Section 6 hereof, it is not necessary in connection
with the offer, sale and delivery of the offered Securities to the Initial
Purchasers and to each Subsequent Purchaser in the manner contemplated by this
Agreement, the Offering Memorandum to register the Securities under the 1933 Act
or to qualify the Indenture under the Trust Indenture Act of 1939, as amended
(the “1939 Act”).


(xxxvi)   Foreign Corrupt Practices Act. Neither the Company nor, to the
knowledge of the Company, any director, officer, agent, employee, Affiliate or
other person acting on behalf of the Company or its subsidiary is aware of or
has taken any action, directly or indirectly, that would result in a violation
by such persons of the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder (the “FCPA”), including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Company and, to the knowledge of
the Company, its Affiliates have conducted their businesses in compliance with
the FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.


(xxxvii)   Money Laundering Laws. The operations of the Company are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.


(xxxviii)   OFAC. Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee, Affiliate or person acting on behalf of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the Company
will not directly or indirectly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.


(xxxix)   Related Party Transactions. No relationship, direct or indirect,
exists between or among any of the Company or its subsidiary or any Affiliate of
the Company or its subsidiary, on the one hand, and any former or current
director, officer, shareholder, customer or supplier of any of them (including
any member of their immediate family), on the other hand, which is required by
the 1933 Act or by the 1933 Regulations to be described in a registration
statement on Form S-1 which is not so described as required in all material
respects in the Offering Memorandum.


(xl)    Solvency. The Company is, and immediately after Closing Time and
immediately upon consummation of the transactions contemplated herein and in the
Offering Memorandum will be, Solvent. As used herein, the term “Solvent” means,
with respect to an entity, on a particular date, that on such date (a) the fair
market value of the assets of such entity is greater than the total amount of
liabilities (including contingent liabilities) of such entity, (b) the present
fair salable value of the assets of the entity is greater than the amount that
will be required to pay the probable liabilities of such entity on its debt as
they become absolute and mature, (c) the entity is able to realize upon its
assets and pay its debts and other liabilities (including contingent
obligations) as they mature, and (d) the entity does not have unreasonably small
capital.

11

--------------------------------------------------------------------------------



(xli)    Suppliers. No supplier of merchandise to the Company or its subsidiary
has ceased shipments to the Company or its subsidiary, other than in the normal
and ordinary course of business consistent with past practices, which cessation
would not reasonably be expected to result in a Material Adverse Effect.


(xlii)    Senior Indebtedness. No event of default exists under any contract,
indenture, mortgage, loan agreement, note, lease or other agreement or
instrument constituting Senior Indebtedness (as defined in the Indenture).


(xliii)   ERISA Compliance. The Company and its subsidiary and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiary or their “ERISA Affiliates” (as defined below) are in compliance in
all material respects with ERISA. “ERISA Affiliate” means, with respect to the
Company or its subsidiary, any member of any group of organizations described in
Sections 414, or of the Internal Revenue Code of 1986, as amended, and the
regulations and published interpretations thereunder (the “Code”) of which the
Company or its subsidiary is a member. No “reportable event” (as defined under
ERISA) has occurred or is reasonably expected to occur with respect to any
“employee benefit plan” established or maintained by the Company, its subsidiary
or any of their ERISA Affiliates. No “employee benefit plan” subject to Title IV
of ERISA established or maintained by the Company, its subsidiary or any of
their ERISA Affiliates, if such “employee benefit plan” were terminated, would
have any “amount of unfunded benefit liabilities” (as defined under ERISA).
Neither the Company, its subsidiary nor any of their ERISA Affiliates has
incurred or reasonably expects to incur any liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any “employee benefit
plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code. Each “employee
benefit plan” established or maintained by the Company, its subsidiary or any of
their ERISA Affiliates that is intended to be qualified under Section 401 of the
Code is so qualified and nothing has occurred, whether by action or failure to
act, which would cause the loss of such qualification.


(b)    Officer’s Certificates. Any certificate signed by any officer of the
Company or its subsidiary delivered to Merrill Lynch or to counsel for the
Initial Purchasers shall be deemed a representation and warranty by the Company
to each Initial Purchaser as to the matters covered thereby.


SECTION 2.    Sale and Delivery to the Initial Purchasers; Closing.


(a)    Initial Securities. On the basis of the representations, warranties and
agreements herein contained and subject to the terms and conditions herein set
forth, the Company agrees to sell to each Initial Purchaser, severally and not
jointly, and each Initial Purchaser, severally and not jointly, agrees to
purchase from the Company, the aggregate principal amount of Initial Securities
set forth in Schedule A hereto opposite the name of such Initial Purchaser, at a
price of 97.00% of the principal amount thereof.


(b)    Option Securities. In addition, on the basis of the representations,
warranties and agreements herein contained and subject to the terms and
conditions herein set forth, the Company hereby grants an option to the Initial
Purchasers to purchase up to an additional $18,750,000 aggregate principal
amount of Option Securities at the same purchase price as the Initial Purchasers
paid for the Initial Securities, plus accrued and unpaid interest from the
Initial Closing Time to, but excluding, the Option Closing Time. The option
hereby granted will expire 13 days after the Initial Closing Time and may be
exercised at any time, in whole or in part, upon notice by Merrill Lynch to the
Company setting forth the number of Option Securities as to which the Initial
Purchasers are then exercising the option and the time and date of payment and
delivery for such Option Securities. Any such time and date of delivery (the
“Option Closing Time”) shall be determined by the Company and Merrill Lynch, but
shall not be later than seven full business days after the exercise of said
option, nor in any event prior to the Initial Closing Time, as hereinafter
defined. The option hereby granted may be exercised only for the purpose of
covering overallotments, if any, made in connection with the offering and
distribution of the Securities.

12

--------------------------------------------------------------------------------



(c)    Payment. Payment of the purchase price for, and delivery of certificates
for, the Initial Securities shall be made at the office of Shearman & Sterling
LLP, 599 Lexington Avenue, New York, New York 10022 or at such other place as
shall be agreed upon by Merrill Lynch and the Company, at 9:00 A.M. (Eastern
time) on the fourth business day after the date hereof (unless postponed in
accordance with the provisions of Section 11) or such other time not later than
ten business days after such date as shall be agreed upon by Merrill Lynch and
the Company (such time and date of payment and delivery being herein called
“Initial Closing Time” and the Initial Closing Time and the Option Closing Time,
each being the applicable “Closing Time”).


In addition, in the event that the Initial Purchasers have exercised its option
to purchase all or any of the Option Securities, payment of the purchase price
for, and delivery of certificates for, such Option Securities shall be made at
the above-mentioned offices, or at such other place as shall be agreed upon by
Merrill Lynch and the Company, on the Option Closing Time as specified in the
notice from Merrill Lynch to the Company.


Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery to Merrill
Lynch for the respective accounts of the Initial Purchasers of certificates for
the Securities to be purchased by them. It is understood that each Initial
Purchaser has authorized Merrill Lynch, for its account, to accept delivery of,
receipt for, and make payment of the purchase price for, the Securities which it
has agreed to purchase. Merrill Lynch, individually and not as representative of
the Initial Purchasers, may (but shall not be obligated to) make payment of the
purchase price for the Securities to be purchased by any Initial Purchaser whose
funds have not been received by Closing Time, but such payment shall not relieve
such Initial Purchaser from its obligations hereunder.


(d)    Denominations; Registration. Certificates for the Securities shall be
registered in the name of Cede & Co., as nominee of DTC, and shall be in such
denominations ($1,000 or integral multiples of $1,000 in excess thereof) as
Merrill Lynch may request in writing at least one full business day before
Closing Time. The certificates representing the Securities shall be made
available for examination and packaging by the Initial Purchasers in The City of
New York not later than 10:00 A.M. on the last business day prior to Closing
Time.


SECTION 3.    Covenants of the Company. The Company covenants with each Initial
Purchaser as follows:


(a)    Offering Memorandum. The Company, as promptly as possible, will furnish
to each Initial Purchaser, without charge, such number of copies of the Offering
Memorandum and any amendments and supplements thereto and documents incorporated
by reference therein as such Initial Purchaser may reasonably request; provided,
however, that the Company shall not be required to furnish copies of the
exhibits to the documents incorporated by reference therein to the extent such
exhibits are available on EDGAR.

13

--------------------------------------------------------------------------------



(b)    Notice and Effect of Material Events. The Company will immediately notify
each Initial Purchaser, and confirm such notice in writing, of (x) any filing
made by the Company of information relating to the offering of the Securities
with any securities exchange or any other regulatory body in the United States
or any other jurisdiction; provided, however, that the Company shall not be
required to notify the Initial Purchasers with respect to filings made by the
Company pursuant to the 1934 Act and the 1934 Act Regulations, and (y) prior to
the completion of the placement of the offered Securities by the Initial
Purchasers as evidenced by a notice in writing from the Initial Purchasers to
the Company, any material changes in or affecting the condition, financial or
otherwise, or the earnings, business affairs or business prospects of the
Company and its subsidiary considered as one enterprise which (i) make any
statement in the Disclosure Package, any Offering Memorandum or any Supplemental
Offering Material false or misleading or (ii) are not disclosed in the
Disclosure Package or the Offering Memorandum. In such event or if during such
time any event shall occur as a result of which it is necessary, in the
reasonable opinion of any of the Company, its counsel, the Initial Purchasers or
counsel for the Initial Purchasers, to amend or supplement the Offering
Memorandum in order that the Offering Memorandum not include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein not misleading in the light of the circumstances
then existing, the Company will forthwith amend or supplement the Offering
Memorandum by preparing and furnishing to each Initial Purchaser an amendment or
amendments of, or a supplement or supplements to, the Offering Memorandum (in
form and substance satisfactory in the reasonable opinion of counsel for the
Initial Purchasers) so that, as so amended or supplemented, the Offering
Memorandum will not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances existing at the time it is delivered to a Subsequent
Purchaser, not misleading.


(c)    Amendment and Supplements to the Offering Memorandum; Preparation of
Pricing Term Sheet; Supplemental Offering Materials. The Company will advise
each Initial Purchaser promptly of any proposal to amend or supplement the
Offering Memorandum and will not effect such amendment or supplement without the
consent of the Initial Purchasers. Neither the consent of the Initial
Purchasers, nor the Initial Purchasers’ delivery of any such amendment or
supplement, shall constitute a waiver of any of the conditions set forth in
Section 5 hereof. The Company will prepare the Pricing Term Sheet, in form and
substance satisfactory to Merrill Lynch, and shall furnish as soon as
practicable but no later than 4 hours prior to the Applicable Time to each
Initial Purchaser, without charge, as many copies of the Pricing Term Sheet as
such Initial Purchaser may reasonably request. The Company represents and agrees
that, unless it obtains the prior consent of Merrill Lynch, it has not made and
will not make any offer relating to the Securities by means of any Supplemental
Offering Materials.


(d)    Qualification of Securities for Offer and Sale. The Company will use its
reasonable best efforts, in cooperation with the Initial Purchasers, to qualify
the Securities for offering and sale under the applicable securities laws of
such states and other jurisdictions as the Initial Purchasers may designate and
to maintain such qualifications in effect as long as required for the sale of
the Securities; provided, however, that the Company shall not be obligated to
file any general consent to service of process or to qualify as a foreign
corporation or as a dealer in securities in any jurisdiction in which it is not
so qualified or to subject itself to taxation in respect of doing business in
any jurisdiction in which it is not otherwise so subject.


(e)    [Intentionally Omitted]

14

--------------------------------------------------------------------------------



(f)    DTC. The Company will cooperate with the Initial Purchasers and use its
reasonable best efforts to permit the Securities to be eligible for clearance
and settlement through the facilities of DTC.


(g)    Use of Proceeds. The Company will use the net proceeds received by it
from the sale of the Securities in the manner specified in the Offering
Memorandum under “Use of Proceeds”.


(h)    Restriction on Sale of Securities. Except as otherwise contemplated by
the Offering Memorandum and the Transaction Documents, during a period of 90
days from the date of the Final Offering Memorandum (the “Lock-up Period”), the
Company shall not, without the prior written consent of Merrill Lynch, directly
or indirectly, (i) issue, sell, offer or agree to sell, grant any option for the
sale of, or otherwise transfer or dispose of, any other debt securities of the
Company, or securities of the Company that are convertible into, or exchangeable
for, the Securities or such other debt securities, (ii) offer, pledge, announce
the intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant for the sale of, lend or otherwise transfer or dispose of any shares of
Common Stock or securities convertible into or exchangeable or exercisable for
or repayable with Common Stock, or file any registration statement under the
1933 Act with respect to any of the foregoing or (iii) enter into any swap or
other agreement or any transaction that transfers, in whole or in part, the
economic consequences of ownership of the Common Stock, or any securities
convertible into or exchangeable or exercisable for or repayable with Common
Stock, whether any such swap or transaction described in clause (ii) or (iii)
above is to be settled by delivery of Common Stock or such other securities, in
cash or otherwise; provided, however, that the Company may offer, issue and sell
shares of Common Stock or securities convertible into or exchangeable or
exercisable for shares of Common Stock (A) pursuant to any employee benefit
plan, (B) upon the conversion or exercise of securities outstanding on the date
hereof or (C) issued or to be issued by the Company in connection with an
acquisition, provided that (1) in the case of an acquisition of a private
company, the recipient of such shares or securities shall enter into a lock-up
agreement for the balance of the Lock-up Period and (2) in the case of an
acquisition of a public company, such shares or securities shall not be issued
until the expiration of the Lock-up Period.


(i)    PORTAL Designation. The Company will use its reasonable best efforts to
permit the Securities to be designated PORTAL securities in accordance with the
rules and regulations adopted by the National Association of Securities Dealers,
Inc. (“NASD”) relating to trading in the PORTAL Market.


(j)    Listing on Securities Exchange. The Company will use its reasonable best
efforts to cause all shares of Common Stock issuable upon conversion of the
Securities to be listed on the NASDAQ or listed on a “national securities
exchange” registered under Section 6 of the 1934 Act on which shares of its
Common Stock are then listed.


(k)    Reporting Requirements. Until the offering of the Securities is complete,
the Company will file all documents required to be filed with the Commission
pursuant to the 1934 Act within the time periods required by the 1934 Act and
the 1934 Act Regulations.


(l)    Reservation of Shares of Common Stock. The Company shall reserve and keep
available at all times, free of preemptive rights, shares of Common Stock for
the purpose of enabling the Company to satisfy any obligations to issue shares
of Common Stock upon conversion of the Securities.

15

--------------------------------------------------------------------------------



SECTION 4.    Payment of Expenses.


(a)    Expenses. The Company will pay all expenses incident to the performance
of its obligations under this Agreement, including (i) the preparation,
printing, and delivery to the Initial Purchasers and any filing of the
Disclosure Package or any Offering Memorandum (including financial statements
and any schedules or exhibits and any document incorporated therein by
reference) and of each amendment or supplement thereto or of any Supplemental
Offering Material, (ii) the preparation, printing and delivery to the Initial
Purchasers of this Agreement, any agreement among the Initial Purchasers, the
Indenture and such other documents as may be required in connection with the
offering, purchase, sale, issuance or delivery of the Securities, (iii) the
preparation, issuance and delivery of the certificates for the Securities to the
Initial Purchasers and the certificates for the Common Stock issuable upon
conversion thereof, including any transfer taxes, any stamp or other duties
payable upon the sale, issuance and delivery of the Securities to the Initial
Purchasers, the issuance and delivery of the Common Stock issuable upon
conversion thereof and any charges of DTC in connection therewith, (iv) the fees
and disbursements of the Company’s counsel, accountants and other advisors, (v)
the qualification of the Securities and the shares of Common Stock issuable upon
conversion thereof under securities laws in accordance with the provisions of
Section 3(d) hereof, including filing fees and the reasonable and documented
fees and disbursements of counsel for the Initial Purchasers in connection
therewith and in connection with the preparation of the Blue Sky Survey, any
supplement thereto, (vi) the fees and expenses of the Trustee, including the
reasonable and documented fees and disbursements of counsel for the Trustee in
connection with the Indenture and the Securities, (vii) the costs and expenses
of the Company relating to investor presentations on any “road show” undertaken
in connection with the marketing of the Securities including, without
limitation, expenses associated with the production of road show slides and
graphics, fees and expenses of any consultants engaged in connection with the
road show presentations, travel and lodging expenses of the representatives and
officers of the Company and any such consultants, (viii) any fees payable in
connection with the rating of the Securities, (ix) any fees and expenses payable
in connection with the initial and continued designation of the Securities as
PORTAL securities under the PORTAL Market Rules pursuant to NASD Rule 5322,
(x) any fees of the NASD in connection with the Securities and (xi) the fees and
expenses of any transfer agent or registrar for the Common Stock.


(b)    Termination of Agreement. If this Agreement is terminated by Merrill
Lynch in accordance with the provisions of Section 5 or Section 10(a)(i) hereof,
the Company shall reimburse the Initial Purchasers for all of their reasonable
and documented out-of-pocket expenses, including the reasonable and documented
fees and disbursements of counsel for the Initial Purchasers.


SECTION 5.    Conditions of Initial Purchasers’ Obligations. The obligations of
the Initial Purchasers hereunder are subject to the accuracy of the
representations and warranties of the Company contained in Section 1 hereof as
of the date hereof and as of the Closing Time or in certificates of any officer
of the Company or its subsidiary delivered pursuant to the provisions hereof, to
the performance by the Company of its covenants and other obligations hereunder,
and to the following further conditions:


(a)    Opinions of Counsel for Company. At Closing Time, the Initial Purchasers
shall have received the favorable opinions and negative assurance letter, dated
as of Closing Time, of (1) Hunton & Williams LLP, counsel for the Company, in
form and substance satisfactory to counsel for the Initial Purchasers, to the
effect set forth in Exhibit A-1 hereto; (2) Hunton & Williams LLP, special
counsel for the Company with respect to patents and proprietary rights, in form
and substance satisfactory to counsel for the Initial Purchasers, to the effect
set forth in Exhibit A-2 hereto and (3) Kleinfeld, Kaplan and Decker LLP,
regulatory counsel for the Company with respect to regulatory matters, in form
and substance satisfactory to counsel for the Initial Purchasers, to the effect
set forth in Exhibit A-3 hereto. Such counsel may also state that, insofar as
such opinion involves factual matters, they have relied, to the extent they deem
proper, upon certificates of officers of the Company and its subsidiary and
certificates of public officials.

16

--------------------------------------------------------------------------------



(b)    Opinion of Counsel for Initial Purchasers. At Closing Time, the Initial
Purchasers shall have received the favorable opinion, dated as of Closing Time,
of Shearman & Sterling LLP, counsel for the Initial Purchasers, with respect to
the matters set forth in (v) through (ix), inclusive, (xi) and the penultimate
paragraph of Exhibit A hereto. In giving such opinion such counsel may rely, as
to all matters governed by the laws of jurisdictions other than the law of the
State of New York and the federal law of the United States, upon the opinions of
counsel satisfactory to Merrill Lynch. Such counsel may also state that, insofar
as such opinion involves factual matters, they have relied, to the extent they
deem proper, upon certificates of officers of the Company and its subsidiary and
certificates of public officials.


(c)    Officers’ Certificate. At Closing Time, there shall not have been, since
the date hereof or since the respective dates as of which information is given
in the Disclosure Package or the Final Offering Memorandum (exclusive of any
amendments or supplements thereto subsequent to the date of this Agreement), any
material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs or business prospects of the Company and its
subsidiary considered as one enterprise, whether or not arising in the ordinary
course of business, and Merrill Lynch shall have received a certificate of the
President or a Vice President of the Company and of the chief financial or chief
accounting officer of the Company, dated as of Closing Time, to the effect that
(i) there has been no such material adverse change, (ii) the representations and
warranties in Section 1 hereof are true and correct with the same force and
effect as though expressly made at and as of Closing Time, and (iii) the Company
has complied with all agreements and satisfied all conditions on its part to be
performed or satisfied at or prior to Closing Time.


(d)    Accountants’ Comfort Letter. At the time of the execution of this
Agreement, the Initial Purchasers shall have received from KPMG LLP a letter
dated such date, in form and substance satisfactory to Merrill Lynch, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to Initial Purchasers with respect to the financial statements
and certain financial information contained in the Disclosure Package and the
Final Offering Memorandum.


(e)    Bring-down Comfort Letter. At Closing Time, the Initial Purchasers shall
have received from KPMG LLP a letter, dated as of Closing Time, to the effect
that they reaffirm the statements made in the letter furnished pursuant to
subsection (d) of this Section, except that the specified date referred to shall
be a date not more than three business days prior to Closing Time.


(f)    [Intentionally Omitted]


(g)    PORTAL. At the Initial Closing Time, the Securities shall have been
designated for trading on PORTAL.


(h)    Lock-up Letter. On or prior to the date of this Agreement, Merrill Lynch
shall have received an agreement substantially in the form of Exhibit B attached
hereto signed by the persons listed in Schedule C attached hereto.


(i)    Indenture and Registration Rights Agreement. At or prior to the Initial
Closing Time, each of the Company and the Trustee shall have executed and
delivered the Indenture, and the Company and the Initial Purchasers shall have
executed and delivered the Registration Rights Agreement.


(j)    Bond Hedge and Warrant Documents. At or prior to the Initial Closing
Time, the OTC Convertible Note Hedge, the OTC Warrant Transaction and the
Forward Stock Purchase Transaction, in form and substance reasonably
satisfactory to the Initial Purchasers, shall have been duly executed and
delivered by the Company and be in full force and effect.

17

--------------------------------------------------------------------------------



(k)    Conditions to Purchase of Option Securities. In the event that the
Initial Purchasers exercise its option provided in Section 2(b) hereof to
purchase all or any portion of the Option Securities, the obligations of the
Initial Purchasers to purchase such Option Securities is subject to the
representations and warranties of the Company contained herein and the
statements in any certificates furnished by the Company or its subsidiary
hereunder being true and correct as of the Option Closing Time and that, at the
Option Closing Time, the Initial Purchasers shall have received:


(i)    Officers’ Certificate. A certificate, dated the Option Closing Time, of
the President or a Vice President of the Company and of the chief financial
officer or chief accounting officer of the Company confirming that the
certificate delivered at the Initial Closing Time pursuant to Section 5(c)
hereof remains true and correct as of the Option Closing Time;


(ii)    Opinions of Counsel for Company. The favorable opinions of (1) Hunton &
Williams LLP, counsel for the Company, relating to the Option Securities to be
purchased on the Option Closing Time, (2) Hunton & Williams LLP, special counsel
for the Company with respect to patents and proprietary rights and (3)
Kleinfeld, Kaplan and Decker LLP, regulatory counsel for the Company with
respect to regulatory matters, all in form and substance satisfactory to counsel
for the Initial Purchasers, dated the Option Closing Time and otherwise to the
same effect as the opinions required by Section 5(a) hereof;


(iii)    Opinion of Counsel for Initial Purchasers. The favorable opinion of
Shearman & Sterling LLP, counsel for the Initial Purchasers, dated the Option
Closing Time, relating to the Option Securities to be purchased on the Option
Closing Time and otherwise to the same effect as the opinion required by Section
5(b) hereof; and


(iv)    Bring down Comfort Letter. A letter from KPMG LLP, in form and substance
satisfactory to the Initial Purchasers and dated the Option Closing Time,
substantially in the same form and substance as the letter furnished to the
Initial Purchasers pursuant to Section 5(d) hereof, except that the “specified
date” in the letter furnished pursuant to this subparagraph shall be a date not
more than three days prior to the Option Closing Time.


(l)    Additional Documents. At Closing Time, counsel for the Initial Purchasers
shall have been furnished with such documents and opinions as they may
reasonably require for the purpose of enabling them to pass upon the issuance
and sale of the Securities as herein contemplated, or in order to evidence the
accuracy of any of the representations or warranties, or the fulfillment of any
of the conditions, herein contained; and all proceedings taken by the Company in
connection with the issuance and sale of the Securities as herein contemplated
shall be reasonably satisfactory in form and substance to Merrill Lynch and
counsel for the Initial Purchasers.


(m)    Termination of Agreement. If any condition specified in this Section
shall not have been fulfilled when and as required to be fulfilled, this
Agreement may be terminated by Merrill Lynch by notice to the Company at any
time at or prior to Closing Time, and such termination shall be without
liability of any party to any other party except as provided in Section 4 and
except that Sections 1, 7, 8 and 9 shall survive any such termination and remain
in full force and effect.


SECTION 6.    Subsequent Offers and Resales of the Securities.


(a)    Offer and Sale Procedures. Each Initial Purchaser and the Company hereby
establish and agree to observe the following procedures in connection with the
offer and sale of the Securities:


(i)    Offers and Sales. Offers and sales of the Securities shall be made only
to such persons and in such manner as is contemplated by the Offering
Memorandum.

18

--------------------------------------------------------------------------------



(ii)    No General Solicitation. No general solicitation or general advertising
(within the meaning of Rule 502(c) under the 1933 Act) will be used in the
United States in connection with the offering or sale of the Securities.


(iii)    Purchases by Non-Bank Fiduciaries. In the case of a non-bank Subsequent
Purchaser of a Security acting as a fiduciary for one or more third parties,
each third party shall, in the judgment of the Initial Purchasers, be a
“qualified institutional buyer” within the meaning of Rule 144A under the 1933
Act (a “Qualified Institutional Buyer”).


(iv)    Subsequent Purchaser Notification. Each Initial Purchaser will take
reasonable steps to inform, and cause each of its U.S. Affiliates to take
reasonable steps to inform, persons acquiring Securities from such Initial
Purchaser or its Affiliate, as the case may be, in the United States that the
Securities (A) have not been and will not be registered under the 1933 Act, (B)
are being sold to them without registration under the 1933 Act in reliance on
Rule 144A or in accordance with another exemption from registration under the
1933 Act, as the case may be, and (C) may not be offered, sold or otherwise
transferred except (1) to the Company, (2) outside the United States in
accordance with Regulation S under the 1933 Act, or (3) inside the United States
in accordance with (x) Rule 144A to a person whom the seller reasonably believes
is a Qualified Institutional Buyer that is purchasing such Securities for its
own account or for the account of a Qualified Institutional Buyer to whom notice
is given that the offer, sale or transfer is being made in reliance on Rule 144A
or (y) pursuant to another available exemption from registration under the 1933
Act.


(v)    Minimum Principal Amount. No sale of the Securities to any one Subsequent
Purchaser will be for less than U.S. $1,000 principal amount and no Security
will be issued in a smaller principal amount. If the Subsequent Purchaser is a
non-bank fiduciary acting on behalf of others, each person for whom it is acting
must purchase at least U.S. $1,000 principal amount of the Securities.


(vi)   Transfer Restriction. The transfer restrictions and the other provisions
set forth in the Offering Memorandum under the caption “Transfer Restrictions,”
including the legend required thereby, shall apply to the Securities except as
otherwise agreed by the Company and the Initial Purchasers. Following the sale
of the Securities by the Initial Purchasers to each Subsequent Purchaser
pursuant to the terms hereof, the Initial Purchasers shall not be liable or
responsible to the Company for any losses, damages or liabilities suffered or
incurred by the Company, including any losses, damages or liabilities under the
1933 Act, arising from or relating to any subsequent resale or transfer of any
Security


(b)    Covenants of the Company. The Company covenants with each Initial
Purchaser as follows:


(i)    Integration. The Company agrees that it will not and will cause its
Affiliates not to, directly or indirectly, solicit any offer to buy, sell or
make any offer or sale of, or otherwise negotiate in respect of, securities of
the Company of any class if, as a result of the doctrine of “integration”
referred to in Rule 502 under the 1933 Act, such offer or sale would render
invalid (for the purpose of (i) the sale of the offered Securities by the
Company to the Initial Purchasers, (ii) the resale of the offered Securities by
the Initial Purchasers to Subsequent Purchasers or (iii) the resale of the
offered Securities by such Subsequent Purchasers to others) the exemption from
the registration requirements of the 1933 Act provided by Section 4(2) thereof
or by Rule 144A thereunder or otherwise.

19

--------------------------------------------------------------------------------



(ii)    Rule 144A Information. The Company agrees that, in order to render the
offered Securities eligible for resale pursuant to Rule 144A under the 1933 Act,
while any of the offered Securities remain outstanding, it will make available,
upon request, to any holder of offered Securities or prospective purchasers of
Securities the information specified in Rule 144A(d)(4), unless the Company
furnishes information to the Commission pursuant to Section 13 or 15(d) of the
1934 Act.


(iii)   Restriction on Repurchases. Until the expiration of two years after the
original issuance of the offered Securities, the Company will not, and will
cause its Affiliates not to, resell any offered Securities which are “restricted
securities” (as such term is defined under Rule 144(a)(3) under the 1933 Act),
whether as beneficial owner or otherwise (except as agent acting as a securities
broker on behalf of and for the account of customers in the ordinary course of
business in unsolicited broker’s transactions) that have been reacquired by any
of them and shall immediately upon any purchase of any such Securities submit
such Securities to the Trustee for cancellation.


(c)    Qualified Institutional Buyer. Each Initial Purchaser severally and not
jointly represents and warrants to, and agrees with, the Company that:


(i)    it is a Qualified Institutional Buyer and an “accredited investor” within
the meaning of Rule 501(a) under the 1933 Act (an “Accredited Investor”) with
such knowledge in financial and business matters as are necessary in order to
evaluate the merits and risks of an investment in the Securities; and


(ii)    neither it, nor any of its Affiliates, nor any person acting on its
behalf, has engaged or will engage, in connection with the offering of the
Securities, in any form of general solicitation or general advertising within
the meaning of Rule 502(c) under the 1933 Act.


The Initial Purchasers understand that the Company, and for purposes of the
opinions to be delivered to it pursuant to Section 5 hereof, counsel to the
Company and counsel to the Initial Purchasers will rely upon the accuracy and
truth of the foregoing representations, and the Initial Purchasers hereby
consent to such reliance.


SECTION 7.    Indemnification.


(a)    Indemnification of Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its Affiliates, its selling agents and
each person, if any, who controls any Initial Purchaser within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act as follows:


(i)    against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in the Disclosure Package, the Final
Offering Memorandum (or any amendment or supplement thereto) or any Supplemental
Offering Materials, or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;


(ii)    against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 7(d) below) any such
settlement is effected with the written consent of the Company; and

20

--------------------------------------------------------------------------------



(iii)    against any and all expense whatsoever, as incurred (including the
reasonable and documented fees and disbursements of counsel chosen by Merrill
Lynch), reasonably incurred and documented in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission, to the extent that any such expense is not paid under (i)
or (ii) above;


provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by any
Initial Purchaser through Merrill Lynch expressly for use in the Disclosure
Package, the Final Offering Memorandum (or any amendment or supplement thereto)
or in any Supplemental Offering Materials.


(b)    Indemnification of Company. Each Initial Purchaser severally agrees to
indemnify and hold harmless the Company and each person, if any, who controls
the Company within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act against any and all loss, liability, claim, damage and expense
described in the indemnity contained in subsection (a) of this Section, as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Disclosure Package, the Final
Offering Memorandum or any Supplemental Offering Materials in reliance upon and
in conformity with written information furnished to the Company by any Initial
Purchaser through Merrill Lynch expressly for use therein.


(c)    Actions against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. In the case of parties indemnified pursuant to Section 7(a) above,
counsel to the indemnified parties shall be selected by Merrill Lynch, and, in
the case of parties indemnified pursuant to Section 7(b) above, counsel to the
indemnified parties shall be selected by the Company. An indemnifying party may
participate at its own expense in the defense of any such action; provided,
however, that counsel to the indemnifying party shall not (except with the
consent of the indemnified party) also be counsel to the indemnified party. In
no event shall the indemnifying parties be liable for the reasonable and
documented fees and expenses of more than one counsel (in addition to any local
counsel) separate from their own counsel for all indemnified parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances.
No indemnifying party shall (i) without the prior written consent of the
indemnified parties (which consent shall not be unreasonably withheld), settle
or compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section or Section 8
hereof (whether or not the indemnified parties are actual or potential parties
thereto), unless such settlement, compromise or consent (A) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (B) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party or (ii) be liable for any settlement of
any such action effected without its prior written consent (which consent shall
not be unreasonably withheld).

21

--------------------------------------------------------------------------------



(d)    Settlement without Consent if Failure to Reimburse. Notwithstanding
clause (ii) of Section 7(c), if at any time an indemnified party shall have
requested an indemnifying party to reimburse the indemnified party for fees and
expenses of counsel, such indemnifying party agrees that it shall be liable for
any settlement of the nature contemplated by Section 7(a)(ii) effected without
its written consent if (i) such settlement is entered into more than 45 days
after receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.


SECTION 8.    Contribution. If the indemnification provided for in Section 7
hereof is for any reason unavailable to or insufficient to hold harmless an
indemnified party in respect of any losses, liabilities, claims, damages or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company, on the one
hand, and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company, on the one hand, and of the
Initial Purchasers, on the other hand, in connection with the statements or
omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations.


The relative benefits received by the Company, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company
and the total underwriting discount received by the Initial Purchasers, bear to
the aggregate initial offering price of the Securities, in such case as set
forth in the table on the cover page of the Final Offering Memorandum.


The relative fault of the Company, on the one hand, and the Initial Purchasers,
on the other hand, shall be determined by reference to, among other things,
whether any such untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.


The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section. The aggregate amount
of losses, liabilities, claims, damages and expenses incurred by an indemnified
party and referred to above in this Section shall be deemed to include any legal
or other expenses reasonably incurred and documented by such indemnified party
in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.


Notwithstanding the provisions of this Section, no initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities purchased and sold by it hereunder exceeds the
amount of any damages which such Initial Purchaser has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission.

22

--------------------------------------------------------------------------------



No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.


For purposes of this Section, each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act and each Initial Purchaser’s Affiliates and selling agents shall have
the same rights to contribution as such Initial Purchaser, and each person, if
any, who controls the Company within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act, and the Company’s Affiliates and agents shall
have the same rights to contribution as the Company. The Initial Purchasers’
respective obligations to contribute pursuant to this Section are several in
proportion to the principal amount of Securities set forth opposite their
respective names in Schedule A hereto and not joint. The obligations of the
Company and the Initial Purchasers pursuant to this Section 8 shall be in
addition to any liability that the Company or the Initial Purchaser may
otherwise have.


SECTION 9.    Representations, Warranties and Agreements to Survive. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or its subsidiary submitted pursuant
hereto shall remain operative and in full force and effect, regardless of (i)
any investigation made by or on behalf of any Initial Purchaser or its
Affiliates or selling agents, any person controlling any Initial Purchaser, its
officers or directors or any person controlling the Company and (ii) delivery of
and payment for the Securities.


SECTION 10.    Termination of Agreement.


(a)    Termination; General. Merrill Lynch may terminate this Agreement, by
notice to the Company, at any time at or prior to Closing Time (i) if there has
been, since the time of execution of this Agreement or since the date as of
which information is given in the Preliminary Offering Memorandum, the
Disclosure Package or the Final Offering Memorandum (exclusive of any amendments
or supplements thereto subsequent to the date of this Agreement), any material
adverse change in the condition, financial or otherwise, or in the earnings,
business affairs or business prospects of the Company and its subsidiary
considered as one enterprise, whether or not arising in the ordinary course of
business, such as to make it, in the judgment of Merrill Lynch, impracticable or
inadvisable to market the Securities on the terms and in the manner contemplated
by the Disclosure Package or the Final Offering Memorandum, or (ii) if there has
occurred any material adverse change in the financial markets in the United
States or the international financial markets, any outbreak of hostilities or
escalation thereof or other calamity or crisis or any change or development
involving a prospective change in national or international political, financial
or economic conditions, in each case the effect of which is such as to make it,
in the judgment of Merrill Lynch, impracticable or inadvisable to market the
Securities on the terms and in the manner contemplated by the Disclosure Package
or the Final Offering Memorandum or to enforce contracts for the sale of the
Securities, or (iii) if trading in any securities of the Company has been
suspended or materially limited by the Commission or NASDAQ, or if trading
generally on the American Stock Exchange or the New York Stock Exchange or in
NASDAQ has been suspended or materially limited, or minimum or maximum prices
for trading have been fixed, or maximum ranges for prices have been required, by
any of said exchanges or by such system or by order of the Commission, NASD or
any other governmental authority, or (iv) a material disruption has occurred in
commercial banking or securities settlement or clearance services in the United
States, or (v) if a banking moratorium has been declared by either Federal or
New York authorities.

23

--------------------------------------------------------------------------------



(b)    Liabilities. If this Agreement is terminated pursuant to this Section,
such termination shall be without liability of any party to any other party
except as provided in Section 4 hereof, and provided further that Sections 1, 7,
8 and 9 shall survive such termination and remain in full force and effect.
 
SECTION 11.    Default by Initial Purchaser. If any Initial Purchaser shall fail
at Closing Time to purchase the Securities which it is obligated to purchase
under this Agreement (the “Defaulted Securities”), Merrill Lynch shall have the
right, within 24 hours thereafter, to make arrangements for the non-defaulting
Initial Purchaser to purchase all, but not less than all, of the Defaulted
Securities in such amounts as may be agreed upon and upon the terms herein set
forth; if, however, Merrill Lynch shall not have completed such arrangements
within such 24-hour period, then:


(a)    if the number of Defaulted Securities does not exceed 10% of the
aggregate principal amount of the Securities to be purchased hereunder, the
non-defaulting Initial Purchaser shall be obligated to purchase the full amount
thereof, or


(b)    if the number of Defaulted Securities exceeds 10% of the aggregate
principal amount of the Securities to be purchased hereunder, this Agreement
shall terminate without liability on the part of the non-defaulting Initial
Purchaser.


No action taken pursuant to this Section shall relieve the defaulting Initial
Purchaser from liability in respect of its default.


In the event of any such default which does not result in a termination of this
Agreement, either Merrill Lynch or the Company shall have the right to postpone
Closing Time for a period not exceeding seven days in order to effect any
required changes in the Offering Memorandum or in any other documents or
arrangements. As used herein, the term “Initial Purchaser” includes any person
substituted for an Initial Purchaser under this Section.


SECTION 12.    Tax Disclosure. Notwithstanding any other provision of this
Agreement, immediately upon commencement of discussions with respect to the
transactions contemplated hereby, the Company (and each employee, representative
or other agent of the Company) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to the Company relating to such tax
treatment and tax structure. For purposes of the foregoing, the term “tax
treatment” is the purported or claimed federal income tax treatment of the
transactions contemplated hereby, and the term “tax structure” includes any fact
that may be relevant to understanding the purported or claimed federal income
tax treatment of the transactions contemplated hereby.


SECTION 13.    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed or transmitted
by any standard form of telecommunication. Notices to the Initial Purchasers
shall be directed to Merrill Lynch at 4 World Financial Center, New York, New
York 10080, attention of Sam Thong (Facsimile: (212) 449-7171); and notices to
the Company shall be directed to it at New River Pharmaceuticals Inc., 1881
Grove Avenue, Radford, VA 24141, attention of Randal J. Kirk, Chairman of the
Board, President and Chief Executive Officer (Facsimile: (540) 633-7939), with a
copy to Hunton & Williams LLP, Riverfront Plaza, East Tower, 951 East Byrd
Street, Richmond, Virginia 23219, attention of David I. Meyers, Esq. (Facsimile:
(804) 788-8218).

24

--------------------------------------------------------------------------------



SECTION 14.    No Advisory or Fiduciary Relationship. The Company acknowledges
and agrees that (a) the purchase and sale of the Securities pursuant to this
Agreement, including the determination of the offering price of the Securities
and any related discounts and commissions, is an arm’s-length commercial
transaction between the Company, on the one hand, and the Initial Purchasers, on
the other hand, (b) in connection with the offering contemplated hereby and the
process leading to such transaction each Initial Purchaser is and has been
acting solely as a principal and is not the agent or fiduciary of the Company,
or its shareholders, creditors, employees or any other party, (c) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company with respect to the offering contemplated hereby or the
process leading thereto (irrespective of whether such Initial Purchaser has
advised or is currently advising the Company on other matters) and no Initial
Purchaser has any obligation to the Company with respect to the offering
contemplated hereby except the obligations expressly set forth in this
Agreement, (d) the Initial Purchasers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of each of the Company, and (e) the Initial Purchasers have not provided
any legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Company has consulted its own legal, accounting,
regulatory and tax advisors to the extent it deemed appropriate.


SECTION 15.    Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.


SECTION 16.    Parties. This Agreement shall inure to the benefit of and be
binding upon the Initial Purchasers and the Company and their respective
successors. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Initial Purchasers and the Company and their respective successors and the
controlling persons and officers and directors referred to in Sections 7 and 8
and their heirs and legal representatives, any legal or equitable right, remedy
or claim under or in respect of this Agreement or any provision herein
contained. This Agreement and all conditions and provisions hereof are intended
to be for the sole and exclusive benefit of the Initial Purchasers and the
Company and their respective successors, and said controlling persons and
officers and directors and their heirs and legal representatives, and for the
benefit of no other person, firm or corporation. No purchaser of Securities from
any Initial Purchaser shall be deemed to be a successor by reason merely of such
purchase.


SECTION 17.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING ALL OTHER
CHOICE OF LAW AND CONFLICT OF LAW RULES).


SECTION 18.    TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.


SECTION 19.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.


SECTION 20.    Effect of Headings. The Section headings herein are for
convenience only and shall not affect the construction hereof.

25

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Initial Purchaser and the Company in accordance with its terms.



 
Very truly yours,
         
NEW RIVER PHARMACEUTICALS INC.
                 
By
/s/ Krish S. Krishnan
   
Name: 
Krish S. Krishnan
   
Title:
Chief Operating Officer, Chief Financial
     
Officer and Secretary





CONFIRMED AND ACCEPTED,
as of the date first above written:




MERRILL LYNCH & CO.
MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED






By
/s/ Samuel Thong
   
Name: 
Samuel Thong
   
Title:
Director
 



For itself and as representative of the other Initial Purchaser named in
Schedule A hereto.


26

--------------------------------------------------------------------------------


 
SCHEDULE A
 

   
Principal Amount of Securities
 
Name of Initial Purchaser
             
Merrill Lynch Pierce, Fenner & Smith Incorporated
 
$
112,500,000
 
W.R. Hambrecht + Co., LLC
 
$
12,500,000
           
Total
 
$
125,000,000
 



Sch A-1

--------------------------------------------------------------------------------



SCHEDULE B


Pricing Term Sheet


 




**QIBS ONLY**


**APPROVED FOR EXTERNAL USE**


~ 125,000,000 144A Subordinated Convertible Notes Due 2013 Pricing ~






[New River Pharmaceuticals Inc. Logo]


New River Pharmaceuticals Inc. 


(NRPH/NASDAQ)


Issuer: New River Pharmaceuticals Inc


Ticker/Exchange: (NRPH/NASDAQ)


Gross Proceeds: $125,000,000


Overallotment: $18,750,000


Net Proceeds: Approximately $120.9 million after deducting initial purchasers’
discounts, commissions and offering expenses (or approximately $139.1 million if
the initial purchasers exercise in full their overallotment option to purchase
additional notes)


144A Subordinated Convertible Notes Due 2013:


Issue Price: $1,000.00


Principal Amount per Note: $1,000


Maturity: August 1, 2013


Yield:  3.50% per annum


Conversion Premium: 25.0%

Sch B-1

--------------------------------------------------------------------------------



Last Sale (7/19/2006): $27.51


Conversion Price: $34.39


Conversion Rate: 29.0803*


Conversion Rate Cap: 36.3504


* Subject to anti-dilution adjustments


Contingent Conversion Trigger: 120% of the initial conversion price per share of
common stock (Initially $41.27)


Conversion During Month Prior to Maturity:A holder may convert its notes at any
time on or after 7/1/13 through the close of business on the business day
preceding the maturity date.


Conversion Reference Period: For notes that are converted during the one month
period prior to the maturity date of the notes, the 20 consecutive trading days
preceding and ending on the maturity date; and in all other instances, the 20
consecutive trading days beginning on the third trading day following the
conversion date.


Interest Pay Dates: 8/1 & 2/1 beginning 2/1/07


Adjustment to Conversion Rate Upon a Fundamental Change: In the event of a
fundamental change, a holder may elect to convert its notes and New River
Pharmaceuticals will pay a make-whole premium by increasing the conversion rate
applicable to such notes, as set forth in the offering memorandum.

Sch B-2

--------------------------------------------------------------------------------



Make-whole premium upon Fundamental Change (Increase in Applicable Conversion
Rate)
 

     
7/25/2006 
 
8/1/2007 
 
8/1/2008 
 
8/1/2009 
 
8/1/2010 
 
8/1/2011 
 
8/1/2012 
 
8/1/2013 
 
$27.51 
 
7.2701
 
7.2701
 
7.2701
 
7.2701
 
7.2701
 
7.2701
 
7.2701
 
0.0000
 
$30.00 
 
6.4242
 
6.0129
 
5.5821
 
5.1448
 
4.6931
 
4.2653
 
3.8851
 
0.0000
Stock
$35.00 
 
5.2363
 
4.8089
 
4.3385
 
3.8259
 
3.2444
 
2.5896
 
1.7646
 
0.0000
Price
$40.00 
 
4.4492
 
4.0412
 
3.586
 
3.0813
 
2.5007
 
1.8358
 
1.0159
 
0.0000
on
$45.00 
 
3.8929
 
3.5093
 
3.0857
 
2.6158
 
2.0771
 
1.4687
 
0.7611
 
0.0000
Effective
$50.00 
 
3.4815
 
3.1278
 
2.7365
 
2.3041
 
1.8141
 
1.2658
 
0.6559
 
0.0000
Date
$75.00 
 
2.3061
 
2.0644
 
1.7957
 
1.5020
 
1.1816
 
0.8242
 
0.4320
 
0.0000
 
$100.00 
 
1.7244
 
1.5502
 
1.3454
 
1.1249
 
0.8858
 
0.6177
 
0.3238
 
0.0000
 
$150.00 
 
1.1521
 
1.0352
 
0.8959
 
0.7487
 
0.5898
 
0.4110
 
0.2152
 
0.0000
 
$200.00 
 
0.8663
 
0.7783
 
0.6716
 
0.5597
 
0.4414
 
0.3073
 
0.1605
 
0.0000
 
$250.00 
 
0.6933
 
0.6236
 
0.5362
 
0.4464
 
0.3519
 
0.2440
 
0.1269
 
0.0000
 
$300.00 
 
0.5795
 
0.5205
 
0.4464
 
0.3711
 
0.2921
 
0.2017
 
0.1036
 
0.0000

 
Put Dates: None


Registration: 144A with Registration Rights


Dividend Protection: Anti-dilution protection via a conversion rate adjustment.


Fundamental Change Permits Purchase of Notes by New River Pharmaceuticals at the
Option of the Holder: In the event of a fundamental change, each holder has the
right to require New River Pharmaceuticals to purchase for cash all or any
portion of the holder’s notes at a price equal to 100% of the principal amount
of notes to be purchased, plus accrued and unpaid interest.


Consideration Received Upon Merger: In the event New River Pharmaceuticals is a
party to a consolidation, merger, binding share exchange, transfer or lease of
all or substantially all of its assets, settlement of the conversion value will
be based on the kind and amount of cash, securities or other assets that a New
River Pharmaceuticals common shareholder received in the transaction. In the
event that New River Pharmaceuticals common shareholders have the opportunity to
elect the form of consideration to be received in such transaction, then from
and after the effective date of such transaction, the notes will be convertible
into the consideration that a majority of the New River Pharmaceuticals common
shareholders who made such an election received in such transaction.

Sch B-3

--------------------------------------------------------------------------------



Trade Date: 7/19/2006


Settlement Date: 7/25/2006


144A CUSIP: 648468AA4


Sole-Bookrunner: Merrill Lynch 


Co-Manager: WR Hambrecht


You should rely only on the information contained or incorporated by reference
in the preliminary offering memorandum dated July 18, 2006, as supplemented by
this final pricing term sheet in making an investment decision with respect to
these securities. 


New River Pharmaceuticals Inc is a specialty pharmaceutical company that
develops generational improvements of prescribed drugs 


**QIBS ONLY**


**APPROVED FOR EXTERNAL USE**


The information in this Pricing Supplement supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum. This Pricing Supplement is qualified in its entirety by reference to
the Preliminary Offering Memorandum. Capitalized terms not defined herein shall
have the respective meanings as set forth in the Preliminary Offering
Memorandum.


These securities have not been registered under the Securities Act of 1933, as
amended, and may not be offered or sold in the United States or under any state
securities laws absent registration or an applicable exemption from registration
requirements. For details about eligible offers, deemed representations and
agreements by investors and transfer restrictions, see “Transfer Restrictions”
in the Preliminary Offering Memorandum.


This Pricing Supplement and any offer if made subsequently is directed only at
persons in member states of the European Economic Area who are “qualified
investors” within the meaning of Article 2(1)(e) of the Prospectus Directive
(Directive 2003/71/EC) (“Qualified Investors”). Any person in the EEA who
acquires the securities in any offer (an “investor”) or to whom any offer of the
securities is made will be deemed to have represented and agreed that it is a
Qualified Investor. Any investor will also be deemed to have represented and
agreed that any securities acquired by it in the offer have not been acquired on
behalf of persons in the EEA other than Qualified Investors or persons in the UK
and other member states (where equivalent legislation exists) for whom the
investor has authority to make decisions on a wholly discretionary basis, nor
have the securities been acquired with a view to their offer or resale in the
EEA to persons where this would result in a requirement for publication by the
company, Merrill Lynch International (“MLI”) or any other manager of a
prospectus pursuant to Article 3 of the Prospectus Directive. The company, MLI
and their affiliates, and others will rely upon the truth and accuracy of the
foregoing representations and agreements.




ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM


Sch B-4

--------------------------------------------------------------------------------



SCHEDULE C


List of Directors and Executive Officers
of the Company Subject to Lock-Up


 


Randal Kirk
Krish Krishman
Suma Krishman
Burton Sobel
David Barlow
John Thottathil
Larry Horner
Cesar Alvarez
 
Sch C-1

--------------------------------------------------------------------------------


 
Exhibit A-1


FORM OF OPINION OF COMPANY’S COUNSEL
TO BE DELIVERED PURSUANT TO
SECTION 5(a)(1)


(i)    The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the Commonwealth of Virginia,
with corporate power and authority to own, lease and operate its properties and
to conduct its business as described in the Offering Memorandum and to enter
into and perform its obligations under the Purchase Agreement.


(ii)    The Company is duly qualified as a foreign corporation to transact
business and is in good standing in the States of New Jersey and Tennessee and
the Commonwealth of Virginia.


(iii)   The authorized, issued and outstanding capital stock of the Company is
as set forth in the Offering Memorandum in the column entitled “Actual” under
the caption “Capitalization” (except for subsequent issuances, if any, pursuant
to the Purchase Agreement or pursuant to reservations, agreements, employee
benefit plans or the exercise of convertible securities or options referred to
in the Offering Memorandum); the shares of issued and outstanding capital stock
of the Company have been duly authorized and validly issued and are fully paid
and non-assessable; and none of the outstanding shares of capital stock of the
Company was issued in violation of the preemptive or other similar rights of any
securityholder of the Company under the Virginia Stock Corporation Act (the
“VSCA”), the Company’s Amended and Restated Articles of Incorporation (the
“Articles of Incorporation”) or Amended and Restated Bylaws (the “Bylaws”) or,
to such counsel’s knowledge, contractual preemptive or similar rights.


(iv)   The Purchase Agreement has been duly authorized, executed and delivered
by the Company.


(v)    The Indenture has been duly authorized, executed and delivered by the
Company and (assuming the due authorization, execution and delivery thereof by
the Trustee) constitutes a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or other similar laws relating to or affecting enforcement of
creditors’ rights generally, or by general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).


(vi)   The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and constitutes a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or other similar laws relating to or affecting enforcement of
creditors’ rights generally, or by general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).


(vii)   The Securities are in the form contemplated by the Indenture, have been
duly authorized by the Company and, when executed by the Company and
authenticated by the Trustee in the manner provided in the Indenture (assuming
the due authorization, execution and delivery of the Indenture by the Trustee)
and issued and delivered against payment of the purchase price therefor, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium (including,
without limitation, all laws relating to fraudulent transfers), or other similar
laws relating to or affecting enforcement of creditor’s rights generally, or by
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law), and will be entitled to the benefits of the
Indenture.

A-1-1

--------------------------------------------------------------------------------



(viii)     Upon issuance and delivery of the Securities in accordance with the
Purchase Agreement and the Indenture, the Securities shall be convertible at the
option of the holder thereof for shares of Common Stock in accordance with the
terms of the Securities and the Indenture; the shares of Common Stock issuable
upon conversion of the Securities have been duly authorized and, as of the
Closing Time, reserved for issuance upon such conversion by all necessary
corporate action; such shares, when issued upon such conversion and assuming
that at the time of such issuance the Company has a sufficient number of
authorized and unissued shares of Common Stock available therefor, will be
validly issued and will be fully paid and non-assessable and no holder of such
Common Stock is or will be subject to personal liability by reason of being such
a holder.


(ix)   The issuance of the shares of Common Stock upon conversion of the
Securities is not subject to the preemptive or other similar rights of any
securityholder of the Company under the VSCA, the Articles of Incorporation or
the Bylaws or, to such counsel’s knowledge, contractual preemptive or similar
rights.


(x)    The information included in the Preliminary Offering Memorandum and Final
Offering Memorandum under the caption “Description of Notes,” to the extent that
it constitutes matters of law, summaries of legal matters, documents referred to
therein or legal conclusions, has been reviewed by us and fairly summarizes the
matters set forth therein in all material respects.


(xi)    The information included in the Preliminary Offering Memorandum and
Final Offering Memorandum under the caption “Description Of Capital Stock,” to
the extent that it constitutes matters of law, summaries of legal matters,
documents referred to therein or legal conclusions, has been reviewed by us and
fairly summarizes the matters set forth therein in all material respects.


(xii)   The Securities and the Indenture conform in all material respects to the
descriptions thereof contained in the Offering Memorandum.


(xiii)   The documents incorporated by reference in the Offering Memorandum
(other than the financial statements and supporting schedules and other
financial data therein, as to which no opinion need be rendered), when they were
filed with the Commission complied as to form in all material respects with the
requirements of the 1934 Act and the rules and regulations of the Commission
thereunder.


(xiv)   To our knowledge, there is not pending or threatened any action, suit,
proceeding, inquiry or investigation, to which the Company or its subsidiary is
a party, or to which the property of the Company or its subsidiary is subject,
before or brought by any federal, Virginia or New York court or governmental
agency or body, which would reasonably be expected to result in a Material
Adverse Effect, or which would reasonably be expected to materially and
adversely affect the properties or assets thereof or the consummation of the
transactions contemplated in the Purchase Agreement or the performance by the
Company of its obligations thereunder or the transactions contemplated by the
Offering Memorandum.


(xv)    The statements set forth in the Preliminary Offering Memorandum and the
Final Offering Memorandum under the caption “Certain U.S. Federal Income Tax
Considerations,” insofar as such statements purport to summarize matters of U.S.
federal income and estate tax laws or legal conclusions with respect thereto,
and subject to the limitations, qualifications and assumptions set forth
therein, fairly summarize the matters set forth therein.

A-1-2

--------------------------------------------------------------------------------



(xvi)   All descriptions in the Offering Memorandum of contracts and other
documents to which the Company or its subsidiary are a party are accurate in all
material respects; to our knowledge, there are no franchises, contracts,
indentures, mortgages, loan agreements, notes, leases or other instruments that
would be required to be described or referred to in the Offering Memorandum that
are not described or referred to in the Offering Memorandum other than those
described or referred to therein or incorporated by reference thereto, and the
descriptions thereof or references thereto are correct in all material respects.


(xvii)   In reliance upon the representations and warranties of the Company and
the Initial Purchasers in the Purchase Agreement, no filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any federal, Virginia or New York court or governmental authority or
agency (“Governmental Approvals”) is necessary or required in connection with
the due authorization, execution and delivery of the Purchase Agreement or the
due execution, delivery or performance of the Indenture and the Registration
Rights Agreement by the Company or for the offering, issuance, sale or delivery
of the Securities to the Initial Purchasers or the initial resale of the
Securities by the Initial Purchasers, in each case, in accordance with the terms
of the Purchase Agreement, except for such Governmental Approvals that shall
have been obtained or made prior to the Closing Time or as may be required by
the securities or blue sky laws of the various states in which the Securities
will be offered or sold, the 1933 Act with respect to the registration of the
resale of the Securities under the 1933 Act pursuant to the Registration Rights
Agreement and the Trust Indenture Act of 1939, it being understood that no
opinion is expressed as to any resale of Securities subsequent to the resales
thereof by the Initial Purchasers.


(xviii)   In reliance upon the representations and warranties of the Company and
the Initial Purchasers in the Purchase Agreement, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers or in connection with the initial resale of the Securities by the
Initial Purchasers, in each case, in the manner contemplated by the Purchase
Agreement and the Offering Memorandum to register the Securities under the 1933
Act or to qualify the Indenture under the Trust Indenture Act of 1939, it being
understood that no opinion is expressed as to any resale of Securities
subsequent to the resales thereof by the Initial Purchasers.


(xix)    The execution, delivery and performance of the Purchase Agreement, the
Indenture, the Registration Rights Agreement and the Securities and the
consummation of the transactions contemplated in the Purchase Agreement and in
the Offering Memorandum (including the use of the proceeds from the sale of the
Securities as described in the Offering Memorandum under the caption “Use Of
Proceeds”) and compliance by the Company with its obligations under the Purchase
Agreement, the Indenture, the Registration Rights Agreement and the Securities
do not and will not, whether with or without the giving of notice or lapse of
time or both, violate or constitute a breach of, or default or Repayment Event
under or result in the creation or imposition of any lien, charge or encumbrance
upon any property or assets of the Company or its subsidiary thereof pursuant to
any contract, indenture, mortgage, deed of trust, loan or credit agreement,
note, lease or any other agreement or instrument, known to us, to which the
Company or its subsidiary is a party or by which it or any of them may be bound,
or to which any of the property or assets of the Company or its subsidiary is
subject (except for such violation, breaches, defaults or Repayment Events or
liens, charges or encumbrances that would not have a Material Adverse Effect),
nor will such action result in any violation of the provisions of the charter or
by-laws of the Company or its subsidiary, or any applicable law, statute, rule,
regulation, judgment, order, writ or decree, known to us, of any federal,
Virginia or New York government, government instrumentality or court having
jurisdiction over the Company or its subsidiary or any of their respective
properties, assets or operations.

A-1-3

--------------------------------------------------------------------------------



(xx)    The Company is not required, and after giving effect to the issuance and
sale of the Securities and the application of the net proceeds therefrom as
described in the Offering Memorandum will not be required to, register as
“investment company” under the 1940 Act.


Nothing has come to our attention that would lead us to believe that (1) the
Disclosure Package (except for the financial statements and schedules and other
financial data included or incorporated by reference therein or omitted
therefrom, as to which we need make no statement), as of the Applicable Time,
included any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
circumstances under which they were made, not misleading or (2) that the
Offering Memorandum (except for financial statements and schedules and other
financial data included or incorporated by reference therein or omitted
therefrom as to which we need make no statement), as of the date of the Offering
Memorandum or at Closing Time, included or includes an untrue statement of a
material fact or omitted or omits to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.


A-1-4

--------------------------------------------------------------------------------



Exhibit A-2


FORM OF OPINION OF COMPANY’S PATENT COUNSEL
TO BE DELIVERED PURSUANT TO
SECTION 5(a)(2)


1.    The information contained in the Offering Memorandum and the Form 10-K
relating to patents or proprietary rights (the “Patents and Proprietary Rights”)
under the heading “RISK FACTORS — Risks Related to the Business — We may be
involved in lawsuits to protect or enforce our patents, which could be expensive
and time-consuming”;“ — If we fail to protect our intellectual property rights,
our ability to pursue the development of our technologies and products would be
negatively affected”; “ — We have not commissioned an extensive investigation
concerning our freedom to practice or the validity or enforceability of our
Carrierwave technology and have only recently commissioned an investigation
concerning our freedom to practice or the validity or the enforceability for our
product candidates, and we may be held to infringe the intellectual property
rights of others”; “BUSINESS — Patents and Proprietary Rights” and “BUSINESS -
Strategy - Seeking Intellectual Property Protection for Our Platform and Drug
Candidates”, in each case to the extent that such information constitutes
matters of the federal laws of the United States (collectively, “the
“Intellectual Property Information”), as of the date of the Form 10-K, the
Offering Memorandum and as of the date hereof, are complete statements or
summaries of the matters therein set forth in all material respects and present
fairly the information therein set forth in all material respects.


2.    To our knowledge, attached hereto at Exhibit A is a true and correct copy
of all patents and patent applications held in the name of the Company and/or
being prosecuted by or on behalf of the Company (the "Company Patents"). To our
knowledge, the Company is the exclusive owner of all right, title, and interest
in the Company Patents; all such Company Patents have been properly prepared as
to form and to our knowledge have been assigned solely to the Company, which
assignments are either recorded in the U.S. Patent and Trademark Office or other
foreign patent office specified in Exhibit A, as applicable, and to the extent
identified in Exhibit A have been submitted for recording in the U.S. Patent and
Trademark Office or such other foreign patent office, as applicable; and each of
such pending Company Patents is being prosecuted by or on behalf of the Company.


3.    To our knowledge, there are no legal or governmental proceedings
(excepting official actions issued by the U.S. Patent and Trademark Office
during ex parte prosecution of patent and trademark applications by the Company)
adverse to the Company pending or threatened relating to the Patents and
Proprietary Rights.


4.    To our knowledge, no contracts or other documents, relating to the Patents
and Proprietary Rights of the Company that are of a character required to be
described in the Offering Memorandum, or to be filed as an exhibit to the Form
10-K, have not been so described or filed as required.


5.    To our knowledge, the Company is not infringing or otherwise violating,
and the manufacture and sale of any product of the Company arising out of the
Patents and Proprietary Rights in the manner described in the Offering
Memorandum and Form 10-K, would not infringe or otherwise violate, any patents,
trade secrets, trademarks, service marks or other proprietary information or
materials of third parties.


6.    We have no knowledge of any facts that would preclude the Company from
having valid ownership or license rights, as applicable, to the Patents and
Proprietary Rights; to our knowledge, there appear to be no patents held by
third parties that would prevent the Company from manufacturing and selling
products arising out of the Patents and Proprietary Rights in the manner
described in the Offering Memorandum and Form 10-K, except as described in the
Offering Memorandum and Form 10-K; and we have no knowledge of any facts which
form a basis for a finding of unenforceability or invalidity of any of the
Patents and Proprietary Rights.

A-2-1

--------------------------------------------------------------------------------



7.    We have no knowledge of any fact with respect to the patent applications
of the Company related to the Patents and Proprietary Rights presently on file
that (i) would preclude the issuance of patents with respect to such
applications, or (ii) would lead us to conclude that such patents, when issued,
would not be valid and enforceable in accordance with applicable regulations.


Nothing has come to our attention in the course of such discussions and reviews
that leads us to believe that, (A) as of the Applicable Time, the Intellectual
Property Information contained in the Disclosure Package included any untrue
statement of a material fact or omitted to state any material fact necessary in
order to make the statements therein, in the light of circumstances under which
they were made, not misleading or (B) that the Intellectual Property Information
contained in the Offering Memorandum or any amendment or supplement thereto, as
of the date of the Offering Memorandum, as of the date of any such amended or
supplemented Offering Memorandum or as of the date hereof, included or includes
an untrue statement of a material fact or omitted or omits to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.


A-2-2

--------------------------------------------------------------------------------



Exhibit A-3


FORM OF OPINION OF COMPANY’S REGULATORY COUNSEL
TO BE DELIVERED PURSUANT TO
SECTION 5(a)(3)


W are of the opinion that the statements (1) under the captions “Summary - Our
Most Advanced Product Candidates”, “Risk Factor”-“If the FDA does not accept our
filing for NRP290 under Section 505(b)(1) and we are unable to file for approval
under Section 505(b)(2) of the Federal Food, Drug and Cosmetic Act or if we are
required to generate additional data related to safety and efficacy in order to
obtain approval under Section 505(b)(1) or 505(b)(2), we may be unable to meet
our anticipated development and commercialization timelines”, “If the FDA
requires that NRP104 be scheduled by the DEA before the product is commercially
sold, we will be unable to begin commercial sale of that product until the DEA
completes scheduling proceedings, and if NRP104 is scheduled by the DEA in
Schedule II under the Controlled Substances Act (CSA), the potential market for
the drug may be significantly reduced” and “Failure by our third-party
manufacturers to comply with the regulatory guidelines set forth by the FDA and
DEA with respect to our product candidates could delay or prevent the completion
of clinical trials, the approval of any product candidates or the
commercialization of our products” in the Offering Memorandum; and (2) under the
captions “Business - Overview”, “Business - Our Solution”, “Business -
Government Regulation,” “Risk Factor” - “We have received an observation from
the FDA noting that we did not submit an IND before conducting certain clinical
studies in 2001”, “If the FDA does not accept our filing under Section 505(b)(1)
and we are unable to file for approval under Section 505(b)(2) of the Federal
Food, Drug and Cosmetic Act or if we are required to generate additional data
related to safety and efficacy in order to obtain approval under Section
505(b)(1) or 505(b)(2), we may be unable to meet our anticipated development and
commercialization timelines”, “If the FDA requires that NRP104 be scheduled by
the DEA before the product is commercially sold, we will be unable to begin
commercial sale of that product until the DEA completes scheduling proceedings,
and if NRP104 is scheduled by the DEA in Schedule II under the Controlled
Substances Act (CSA), the potential market for the drug may be significantly
reduced” and “Failure by our third-party manufacturers to comply with the
regulatory guidelines set forth by the FDA and DEA with respect to our product
candidates could delay or prevent the completion of clinical trials, the
approval of any product candidates or the commercialization of our products” in
the Form 10-K (such sections in (1) and (2) above hereinafter referred to
collectively as “The Regulatory Sections”), insofar as such statements purport
to summarize applicable provisions of the FFDCA and the CSA and the regulations
promulgated thereunder, are accurate summaries in all material respects of the
requirements purported to be summarized under such captions in the Offering
Memorandum or Form 10-K; as the case may be, and insofar as such statements
state that the Company has filed an IND application for NRP 104, that the DEA
has indicated that NRP 104 is not a scheduled substance at the present time and
that the FDA issued an observation on Form FDA 483 relating to the Company’s
conduct of pharmacokinetic studies on thyroid compounds in humans in 2001, are
accurate summaries, in all material respects, of certain of the documents and
correspondence that we reviewed relating to the status of the products and
operations of the Company and present fairly the information therein set forth.

A-3-1

--------------------------------------------------------------------------------



During the course of preparation of the Offering Memorandum and Form 10-K, we
reviewed certain documents and correspondence provided to us by the Company,
publicly available documents related to the Company, and participated in
discussions with certain officers and employees of the Company, all with respect
to the FDA and DEA regulatory matters dealt with in The Regulatory Sections.
While we have not undertaken to determine independently, and we do not assume
any responsibility for, the accuracy, completeness, or fairness of the
statements under the above-referenced captions in the Offering Memorandum or
Form 10-K, we may state on the basis of these discussions and review of
documents and correspondence provided to us by the Company in connection with
our review of the statements contained in such captioned sections that no facts
have come to our attention that cause us to believe that the statements in The
Regulatory Sections, insofar as such statements relate to FDA and DEA regulatory
matters, as of the date hereof, contain an untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.


A-3-2

--------------------------------------------------------------------------------



Exhibit B


FORM OF LOCK-UP


The undersigned, a stockholder, and an officer and/or director of New River
Pharmaceuticals Inc., a Virginia corporation (the “Company”), understands that
Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Merrill Lynch”), proposes to enter into a Purchase Agreement (the “Purchase
Agreement”) with the Company, providing for the offering (the “Offering”),
pursuant to Rule 144A under the Securities Act of 1933, as amended (the
“Securities Act”), of 3.50% Convertible Subordinated Notes due 2013 of the
Company. Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Purchase Agreement.
 
In recognition of the benefit that the Offering will confer upon the undersigned
as a stockholder, and an officer and/or director of the Company, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees that, during a period of 90 days
from the date of the Purchase Agreement, the undersigned will not, without the
prior written consent of Merrill Lynch, directly or indirectly, (i) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant for
the sale of, or otherwise dispose of or transfer any shares of the Company’s
Common Stock or any securities convertible into or exchangeable or exercisable
for Common Stock, whether now owned or hereafter acquired by the undersigned or
with respect to which the undersigned has or hereafter acquires the power of
disposition, or file, or cause to be filed, any registration statement under the
Securities Act of 1933, as amended, with respect to any of the foregoing
(collectively, the “Lock-Up Securities”) or (ii) enter into any swap or any
other agreement or any transaction that transfers, in whole or in part, directly
or indirectly, the economic consequence of ownership of the Lock-Up Securities,
whether any such swap or transaction is to be settled by delivery of Common
Stock or other securities, in cash or otherwise.


Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lock-Up Securities without the prior written
consent of Merrill Lynch, provided that (1) Merrill Lynch receives a signed
lock-up agreement for the balance of the lock-up period from each donee,
trustee, distributee, or transferee, as the case may be, (2) any such transfer
shall not involve a disposition for value, (3) such transfers are not required
to be reported in any public report or filing with the Securities and Exchange
Commission, or otherwise and (4) the undersigned does not otherwise voluntarily
effect any public filing or report regarding such transfers:


(i)    as a bona fide gift or gifts; or


(ii)    to any trust the beneficiaries of which are exclusively the undersigned
or a member of the immediate family of the undersigned, including grandchildren
(to the extent consistent with the Securities Act and state securities laws); or


(iii)   the transfer of Lock-Up Securities in satisfaction of the exercise of
stock options outstanding on the date hereof.
 
The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.
 
 
B-1

--------------------------------------------------------------------------------